        Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 1 of 10


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION

                                              *
TALCOTT RESOLUTION LIFE AND                   *
ANNUITY INSURANCE COMPANY,                    *
                                              *
         Plaintiff,                           *
                                              *
                 V.
                                              ■k
                                                               CV 120-074
                                              ●k
PHOENIX PRINTING GROUP, INC.;
EMILY BOYLES HADDEN,                          ●k
Individually and as Natural                   *
Guardian of C.R.H. , a minor;                 k
and BRENT ANDREW HADDEN,                      ■k

                                              ■k
         Defendants.                          ●k

                                              ■k

                                              ●k




                                         ORDER



         Presently       before   the    Court     is    Defendant        Phoenix    Printing

Group,      Inc.'s       ("Phoenix    Printing")        motion    for     summary    judgment

(Doc.     17)    and Defendant Emily Boyles Hadden's                 ("Emily B.      Hadden")

motion      to    allow     depositions      prior       to    the   Court's        ruling   on

Defendant        Phoenix    Printing's      motion       for   summary      judgment     (Doc.

25) .     For the following reasons. Defendant Emily B. Hadden's motion

is GRANTED,           and Defendant Phoenix Printing's motion is DENIED.




                                        I. BACKGROUND

         Talcott       Resolution    Life   and Annuity          Insurance    Company,       the


plaintiff        in this    action,     brought     this      suit   to   resolve multiple

claims over a death benefit payment.                     Plaintiff alleges Defendant
       Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 2 of 10


Phoenix           Printing     applied              as    the      owner       for    term   life      insurance

                                                                                                 \\
coverage           on    the       life        of       Joseph      L.        Hadden    (the          Deceased").

(Compl.,          Doc. 1, at 2.)                    On or          around May 25, 2010, Plaintiff

issued        Ten       Year   Term            Policy      No.          LT4910506       (the    "Policy")       to

Defendant Phoenix Printing as the owner and sole beneficiary.                                                   On

                                    \\
June        27,    2013,      by         beneficiary            designation form               and    designated

                                          ft
settlement option form                          signed by the Deceased, as secretary of

Phoenix           Printing,        and         Jeffrey         Hadden,         as    president        of   Phoenix

Printing, Defendant Phoenix Printing was designated 66.67% primary

beneficiary             and    Defendant             Emily         B.    Hadden,       the   ex-wife       of   the

Deceased, was designated 33.33% primary beneficiary of the Policy.

(Id. at 3. )            On October 21, 2016, by "change of beneficiary request

       ff
form        signed by Jeffrey L. Hadden, Defendant Phoenix Printing was

again named 100% primary beneficiary of the Policy.                                              (Id. )

            On February 4, 2020, after the death of Joseph L. Hadden, the

                                                                                                                 An
Policy proceeds in the amount of $3,000,000 became payable,

amount of $2,000,000 of the Policy proceeds was not contested, and

Plaintiff           paid      that        portion         of    the          death   benefit     to     Defendant


Phoenix           Printing         on     March          26,    2020.^           Both    Defendant         Phoenix


Printing and Defendant Emily B. Hadden, on behalf of the Deceased's

surviving           children.            made       a    claim          to    the    remaining        $1,000,000.

Defendant Emily B. Hadden claims the remaining proceeds based on


1
 Although Plaintiff alleges $2,000,000 was not contested at the time it paid
that portion of the death benefit. Defendant Emily B. Hadden now claims, without
citing specific legal authority, the $2,000,000 should be paid into the Court's
registry and any costs and expenses incurred by Plaintiff and the Deceased's
children as a result of this matter be paid from it.   (See Doc. 36, at 22.)
                                                               2
       Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 3 of 10


w
    a Mediation Agreement in connection with the Final Judgment Decree

of    Total         Divorce //   between           herself        and   the        Deceased.       (Id. )

Defendant Phoenix Printing asserts the remaining proceeds are not

payable to Defendant Emily B. Hadden because the Deceased is not

the owner of the Policy, so the terms of any divorce settlement do

not    bind     them.        (Id.   at       4.)        Defendant       Phoenix         Printing     also

                                         W                  //
asserts the           Policy is a            key man             policy that it owns for the

benefit of the company.              (Id. )

        Defendants Brent Andrew Hadden and Emily B. Hadden filed their

answer on June 29, 2020.                     (Doc. 9.)            On July 13, 2020, Defendant

Phoenix Printing filed both its answer and a motion for summary

j udgment.          (Doc. 14, 17.)           Subsequently, Defendant Emily B. Hadden

filed the present motion requesting the Court to allow depositions

prior to its ruling on               Defendant Phoenix Printing's motion for

summary       judgment.           Currently,            discovery        is         stayed   until    the

resolution of the present motions.




                          II. STANDARD FOR SUMMARY JUDGMENT

                                                                          w
        Summary judgment is appropriate only if                                there is no genuine

dispute       as     to   any material fact                 and the     movant is entitled             to
                                                   //                                        Facts are
judgment as a matter of law.                            Fed. R. Civ. P. 56(a).

w              ff                    \\ affect the outcome of the suit under the
    material        if they could
                                              ff
governing [substantive] law.                        Anderson v. Liberty Lobby, Inc., 477

                                                                              \\
U.S. 242, 248 (1986), and a dispute is genuine                                     if the non[-]moving

party has produced evidence such that a reasonable factfinder could
                                                        3
     Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 4 of 10


return a    verdict in its favor. ff            Waddell v.       Valley Forge         Dental

Assocs., Inc., 276 F.3d           1275, 1279 (11th Cir.            2001).       The Court


must view factual disputes in the light most favorable to the non¬


moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

                                               \\
475 U.S. 574, 587 (1986), and must                  draw all justifiable inferences

                                               H
in [the non-moving party's] favor.                   United States v. Four Parcels


of   Real   Prop.,   941   F.2d    1428,   1437        (11th   Cir.    1991)    (en    banc)


(citation,    internal      quotation      marks,        and    internal    punctuation

omitted).     The Court should not          weigh the evidence             or determine


credibility.     Anderson, 477 U.S. at 255.


      The moving party has the initial burden of showing the Court,


by reference to materials in the record, the basis for the motion.


Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                         Because the


standard for summary judgment mirrors that of a directed verdict.


the initial burden         of proof required by either                 party depends on

who carries the burden of proof at trial.                       Id. at 322-23.          When


the movant does not bear the burden of proof at trial, it may carry


the initial burden in one of two ways                     by negating an essential


element of the       non-movant's case or             by showing that there is no


evidence to prove a fact necessary to the non-movant's case.                             See


Clark V. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991)


(citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970); Celotex


Corp., 477 U.S. 317).        The movant cannot satisfy its initial burden


by   merely   declaring     that    the    non-moving          party   cannot    meet    its


burden at trial.       Id. at 608.

                                           4
    Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 5 of 10


     If — and only if — the movant carries its initial burden, the

non-movant must        demonstrate that there is indeed a material issue

                                                                 n
of fact that precludes               summary judgment.                Id.        When the    non¬

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial   burden.        For    example.          if   the    movant       presents     evidence

                                                                                            \\ must
affirmatively       negating         a    material       fact,       the   non-movant

respond with evidence sufficient to withstand a directed verdict
                                                                                                  n
motion    at   trial    on     the       material      fact    sought       to    be   negated.

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993) .

On the other hand. if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

                                          \\
contains evidence that was                     overlooked or ignored" by the movant

or "come forward with additional evidence sufficient to withstand

a directed verdict motion at trial based on the alleged evidentiary

               f/
deficiency.         Id. at 1116-17.                The   non-movant cannot carry its

burden    by   relying    on    the       pleadings      or    by     repeating        conclusory

allegations contained in the complaint.                        See Morris v. Ross, 663

F.2d 1032, 1033-34 (11th Cir. 1981).                      Rather, the non-movant must

respond with affidavits or as otherwise provided by Federal Rule

of Civil Procedure 56.

     In this action, the Clerk of Court provided all parties notice

of the motion for summary judgment. the right to file affidavits

or other materials in opposition. and the consequences of default.



                                                  5
    Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 6 of 10


(Doc. 18.)      For that reason, the notice requirements of Griffith

V. Wainwright, 772 F.2d 822, 825 (11th Cir. 1985) , are satisfied.




                   III. STANDARD FOR RULE 56(d) MOTION

     The Federal Rules of Civil Procedure permit the filing of a

motion for summary judgment at any time after the filing of the

complaint.      Fed. R. Civ. P. 56(b).            However, Federal Rule of Civil

Procedure               \\
               56(d)2        allows     a   district    court   to       deny   a   summary

judgment motion when a nonmovant shows by affidavit or declaration

that, for specified reasons, it cannot present facts essential to

                                 ff
justify its opposition.                 Garner v. City of Ozark, 587 F. App'x

515, 518 (11th Cir. 2014) (internal quotation marks omitted).                              A

                                  \\
motion under this Rule                 must be supported by an affidavit which

sets forth with particularity the facts the moving party expects

to discover and how those facts would create a genuine issue of

                                                            n
material fact precluding summary judgment.                      Id. (citing Herbert

Int'l, Inc. V. James, 157 F.3d 1271, 1280 (11th Cir. 1998)).                            The


moving party must do more than                    rely on vague assertions that

additional discovery will produce needed, but unspecified facts,
                                                               '

rather   the    party    must     specifically         demonstrate       how    delaying   a

ruling on the motion will enable it to rebut the movant's showing
                                                                     n
that there is no genuine issue of material fact.                          Williams-Evans




2 Effective December 1, 2010  Rule 56(f) was renumbered to 56(d), without any
substantial changes to the Rule.   See Fed. R. Civ. P. 56, Advisory Committee
notes to the 2010 amendments, Any case law herein referring to Rule 56(f) has
been altered to 56(d).
                                              6
    Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 7 of 10


V. Advance Auto Parts, CV 118-148, 2019 WL 2426443, at *2 (S.D.

Ga. June 7, 2019) (citing Reflectone, Inc, v. Farrand Optical Co.,

862 F.2d 841, 843-44 (11th Cir. 1989)).

     \\
          Whether to grant or deny a [Rule 56(d)] motion for discovery

requires the court to balance the movant's demonstrated need for

discovery     against            the    burden     such   discovery           will   place   on   the

                           ft
opposing party.                 Garner, 587 F. App'x at 518 (internal quotation

marks omitted).                 With that burden in mind. the Eleventh Circuit

has held:        \\
                      [sjummary judgment is premature                    when a      party is not

provided      a           reasonable      opportunity            to     discover       information

                                              ft
essential to his opposition.                       Smith V. Fla. Dep't of Corr., 713

F.3d 1059, 1064 (11th Cir. 2013) (citing Anderson, 477 U.S. at 250

n.5); see also WSB-TV v. Lee, 842 F.2d 1266, 1269 (11th Cir. 1988)

                            \\ common    denominator      ff
(finding      the                                                of     the    Supreme       Court's

jurisprudence on summary judgment is                           that [it] may only be decided

upon an adequate record").




                                              IV. DISCUSSION

     Defendant              Phoenix      Printing       filed      its    motion       for   summary

judgment approximately six weeks prior to the parties' Rule 26(f)

conference.            In response. Defendant Emily B. Hadden filed her Rule

56(d) motion requesting depositions to explore and develop issues

pertinent to her case.                   The Court finds that Defendant Emily B.

Hadden,     at        a    minimum,     has    shown      she     has    not    been    provided    a



                                                    7
    Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 8 of 10


reasonable opportunity to discover information essential to her

claim.

     Specifically, the Court finds Defendant Emily B. Hadden has

                                                     W
put forth enough explanation to satisfy the              liberal"^ standard of

Rule 56(d) with regards to the following individuals:

     1.    Jeffrey Hadden, the president of Phoenix Printing, whom

she seeks to depose to explore the terms of the buy-sell agreement

between the Deceased and Phoenix Printing (Doc. 25-1, ^ 1);

     2. Keith Beckworth, the Prudential Insurance Company agent.

whom she seeks to depose to investigate his communications with

employees     of   Phoenix   Printing    regarding        her   removal   as   a

beneficiary to the Policy (Id., SI 2);

     3. Harvey Cook, the Deceased's prior attorney and the Chief

Financial Officer of Phoenix Printing, whom she seeks to depose to

determine certain facts surrounding the Policy and the Deceased's

payouts (Doc. 49, SI 18); and

     4. Robert Lyn Allgood, the attorney who mediated Defendant

Emily B. Hadden and the Deceased's divorce settlement, whom she

seeks to depose to resolve disputes surrounding the terms of their

settlement agreement (Doc. 25-1, SI 4).

         The law in this circuit is clear: the party opposing a motion

for summary judgment should be permitted an adequate opportunity




3 The Eleventh Circuit "long ago recognized that 'Rule 56[(d)] is infused with
a spirit of liberality.'" Estate of Todashev by Shibley v. United States, 815
F. App'x 446, 453 (11th Cir. 2020) (citing Wallace v. Brownell Pontiac-GMC, 703
F.2d 525, 527 (11th Cir. 1983)).
     Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 9 of 10


                                                                                             n
to complete discovery prior to consideration of the motion.                                       Jones

V. City of Columbus, Ga., 120 F.3d 248, 253 (llth Cir. 1997).                                     This

                                 w
is   especially true when            the key evidence lies in the control of

                                                                    ff
the [party moving for summary judgment].                                  Estate of Todashev by

Shibley,    815   F.   App'x     at      453        (quoting         McCray    v.    Md.     Dep't   of

Transp., 741 F.3d 480, 484 (4th Cir. 2014)); see also Hickman v.

Taylor, 329 U.S. 495, 507 (1947) ("Mutual                                  knowledge of all the

relevant facts     gathered by both                     parties is essential to proper

litigation.")

      Moreover, this is not a situation where a party has lacked

diligence   or    failed    to   utilize                available         discovery    mechanisms.

See Estate of Todashev by Shibly, 815 F. App'x at 454 (                                      The most

common situation in which [Rule 56(d)] will not be applied to aid

a nondiligent party arises when the nonmovant has complied with

[Rule 56(d)] but has failed to make use of the various discovery

mechanisms that are at his disposal or seeks a continuance of the

                                      r tf
motion   for    that   purpose.               (quoting         Walters        v.    City     of   Ocean

Springs,    626   F.2d      1317,        1322           (5th   Cir.        1980));     Barfield      v.

Brierton, 883 F.2d 923, 932 (llth Cir. 1989) (affirming denial of

motion to stay consideration of summary judgment pending further
                                             \\
discovery where the movant                        had   ample time          and opportunity for

discovery. yet failed to diligently pursue his options").                                         Here,

Defendant      Emily   B.   Hadden           has        had    no        opportunity    to    conduct

discovery because discovery was stayed pending the Court's ruling

on the present motion.           (Doc. 47.)
                                                    9
     Case 1:20-cv-00074-JRH-BKE Document 50 Filed 11/10/20 Page 10 of 10


       Defendant    Emily B.       Hadden    has   shown    at    least   some    need   to


pursue     discovery,       and    Defendant        Phoenix       Printing       has     not


articulated any burden sufficient to outweigh this need.                         Thus, in


an abundance of caution, the Court is inclined to permit Defendant


Emily B. Hadden to proceed with discovery.                       Therefore, the Court


finds Defendant Phoenix Printing's motion for summary judgment to


be   premature.      The   Court expresses          no   opinion    on    the   merits    of


Defendant       Phoenix    Printing's     motion     for    summary       judgment,      and


thus, has no objection to it being re-filed at any time prior to


the deadline set in the forthcoming Scheduling Order.                           (See Sept.


2, 2020 Order, Doc. 47.)




                                    V. CONCLUSION


        For the reasons set forth above. Defendant Emily B. Hadden's


Rule    56(d)    motion    (Doc.    25)     is    GRANTED   and    Defendant       Phoenix


Printing's motion for summary judgment (Doc. 17) is DENIED WITHOUT

PREJUDICE.


       ORDER ENTERED at Augusta, Georgia, this                           ay of November,


2020.




                                          J. RAWesT HALL, CHIEF JUDGE
                                          UNITED ^ATES DISTRICT COURT
                                          ■SOimtEra DISTRICT OF GEORGIA




                                             10
